Atkinson, J.
A husband sued for divorce. His wife filed a cross-petition seeking a divorce, temporary alimony for support of the children, and custody of the children. At an interlocutory hearing it was adjudged that until further order of the court the temporary custody of the children be awarded to the wife, and that the husband pay to the wife $40 per month for the support of the children and $35 as attorney’s fees, and allowing the husband to have charge of the children “on Wednesday night of each week and Sunday afternoon and Sunday night if he desires.” Held, that the evidence authorized the judgment, and it cannot be held that the court abused its discretion.

Judgment affirmed.


All the Justices concur.